'   ' !   i


                                                                         ekngw:e:i
                                                                                 se tj: i
                                                                                        jjg: ew':-rpv
                                                                                   ATlMyvlûki,#! ''...
                                                                                       FILED
                       IN THE UNITED STATES DISTRJCT COURT                         FIEB l=
                                                                                         $ 2229
                       FO R TH E W ESTE RN D IST RICT O F W RG IN JA               .
                                   RO A N O IVE D IW SIO N                   JUL . Ey
                                                                            ay:.       *
                                                                                   D       LE
      ORLANDO LAM ONT BARBOUR, )
                               )
          Plaintiff,           )                  CivilAcdon No.7:19w 00710
                               )
      v.                       )                  M EM ORAN DUM OPIN ION
                               )
      OFFICER KUHT,M AN,qtg1.
                            ,  )                  By:Hon.Jackson L.lo set
                               )                     SeniorUnited StatesDisttictludge
          Defendants.          )

              PlaindffO rlando Lam ontBatbour,ptoceedingprqr ,Sled acom plaintputsuant
                                                          - -




      to 42 U.S.C.j1983.Pursuantto Rule4(m)FederalRulesofCivilProcedute,Tfgijfa
      defendantisnotsetved within 90 daysafterthecom plaintissled,tlaç court- on m odon

      oron itsown afternodceto theplaindff--mustdisnaissthe acéon withoutprejudice
      againstthatdefendantororderthatsetwice be m adew hhin a speciûed tim e.''By nodce

      entered October29,2019,thecourtadvised Barbourthatpursuantto Rule 4(m),he
      needed to accom plish serdce on the defendantsw ithin ninety daysafterthe com plaint

      wasSled andthathemustnodfythecourtbyJanuary 30,2020thatserdcehadbeen
      accomplished.(SeeECF No.4.jThecourtwarned Barboutthatfailtue to noéfythe
      courtthatsetvice had been accomplished would resultin dismissalofthe case.gidaj ,
                                         ,
                                                                %



      Barbourhasnotnoéhed the courtthathe hasaccom plished service on the defendants

      orshown cause forfailing to setve the defendants.A ccordingly,Iwi.
                                                                       lldism issBatbour's
    complnintwithoutprejudice.Barbotu isadvised thathe may reflle llis clnims in a
.
    sepatateacdon,subjecttotheapplicablestatuteoflimitaéons.
         ENTERED thisl = dayofFebruaty,2020.


                                                     1          J

                                 SE OR UNITED STATESDISTRICTJUDGE
